                          Plaintiff ,
                                                    1 7 Cr . 638   (RWS)
      - against -
                                                        0 R D E R

JOEL MARGUL I ES ,

                          Defendant .
-------------- - -------------------------x


Sweet, D . J .


      Pl ease note that the brief i ng and tr i a l schedule has been

modified as fo l lows :

      I.     Motions i n Limine: Returnable May 13, 2019

             a. Opening Brief i ng : April 19, 2019
             b . Opposition Briefing : April 26, 2019
             c . Reply Briefing: May 3, 2019

      II .   Trial : May 20, 2019


      It is so ordered .




New York, NY
February {:: 2019
                                           ROBERT W. SWEET
                                               U. S .D. J .
